United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2777EM
                                  _____________

Ray Davis,                             *
                                       *
                   Appellant,          *
                                       *
      v.                               *
                                       * Appeal from the United States
Jay Angoff, Director, Missouri         * District Court for the Eastern
Department of Insurance, Individually; * District of Missouri.
Mark Stahlhuth, General Counsel,       *
Department of Insurance, Individually; *       [UNPUBLISHED]
Joseph R. McMahon, Assistant General *
Counsel, Missouri Department of        *
Insurance, Individually,               *
                                       *
                   Appellees.          *
                                _____________

                           Submitted: February 12, 1999
                               Filed: February 19, 1999
                                _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       Ray Davis appeals the district court's adverse summary judgment ruling
granting qualified immunity to the parties sued by Davis. Having reviewed the record
in the context of Davis's contentions, we conclude that no error of law appears in the
district court's ruling. Because the parties' briefs show they are thoroughly familiar
with the issues before the court in this fact-intensive case, we conclude that an
extensive discussion would serve no useful precedential value. We also decline to
consider arguments Davis raises for the first time on appeal. We thus affirm on the
basis of the district court's ruling without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-